Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to AFCP 2.0 filed on 5/24/2021. Claims 1, 8 and 14 are independents. Claims 1, 8 and 14 are amended. Claims 1-20 are currently pending.

Response to Argument
Applicant’s argument with respective to rejection to 1-20 under 35 U.S.C. 103 is persuasive. The rejection is withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Jonathan Wolfsberger Reg. No.: 74,877 on 5/27/2021.

AMENDMENTS TO THE SPECIFICATION

Please amend the specification as follows:

[0047] The processing device 104 may be connected to the RAM 111 via a data communications link 106, which may be embodied as a high speed memory bus such 
[00123] The storage system 306 depicted in Figure 3B also includes communications resources 310 that may be useful in facilitating data communications between components within the storage system 306, as well as data communications between the storage system 306 and computing devices that are outside of the storage system 306.  The communications resources 310 may be configured to utilize a variety of different protocols and data communication fabrics to facilitate data communications between components within the storage systems as well as computing devices that are outside of the storage system.  For example, the communications resources 310 can include fibre channel ('FC') technologies such as FC fabrics and FC protocols that can transport SCSI commands over FC networks.  The communications resources 310 can also include FC over ethernet ('FCoE') technologies through which FC frames are encapsulated and transmitted over Ethernet networks.  The communications resources 310 can also include InfiniBand ('IB') technologies in which a switched fabric topology is utilized to facilitate transmissions between channel adapters.  The communications resources 310 can also include NVM Express ('NVMe') technologies and NVMe over fabrics ('NVMeoF') technologies through which non-volatile storage media attached via a PCI express ('PCIe') bus may be accessed.  The communications resources 310 can 

Claims are amended as follows:
1.  (Currently amended)  A method comprising:
	monitoring, by a storage system controller of [[the]] a storage system that is external to storage memory of the storage system, accesses of blocks of the storage memory of the storage system to detect one or more characteristics of the accesses of the blocks, wherein the storage memory comprises one or more storage devices having erase blocks that are directly mapped by the storage system controller bypasssing an address modification by a storage device controller of the one or more storage devices; and
	performing a reaction action in response to the detecting determining 

8 .  (Currently amended)  A non-transitory, computer-readable media having instructions thereupon which, when executed by a storage system controller of a storage system, cause the storage system controller to:
	monitor, by the storage system controller that is external to storage memory of the storage system, accesses of blocks of the storage memory of the storage system to detect one or more characteristics of the accesses of the blocks, wherein the storage memory comprises one or more storage devices having erase blocks that are directly mapped by the storage system controller bypassing an address modification by a storage device controller of the one or more storage devices; and
	perform a proactive or recovery action in response to the detecting 
	
	14.  (Currently amended)  A storage system, comprising:
	storage memory; and
	one or more storage system controllers that are external to the storage memory, operatively coupled with the storage memory, to:
	monitor accesses of blocks of the storage memory, based on I/O (input/output) of the storage system, to detect one or more characteristics of the accesses of the blocks, wherein the storage memory comprises one or more storage devices having erase blocks that are directly mapped by the one or more storage system controllers bypassing an address modification by a storage device controller of the one or more storage devices; and
	perform a preventive action in response to the detecting, to prevent loss of data, wherein to perform the preventive action, the one or more storage system controllers to  reject one or more writes to the blocks of the storage memory upon determining from the one or more characteristics that one or more of the accesses of the blocks are indicative of a malicious action.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement for allowance:
This communication warrants No Examiner's Reason for Allowance. Applicant’s Remarks of 5/24/2021 on pp. 10 and 11 makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHU CHUN GAO/Examiner, Art Unit 2437 
/ALI S ABYANEH/Primary Examiner, Art Unit 2437